UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-2442


LA’TILA D. ABBOTT,

                Plaintiff - Appellant,

          v.

MARKETSTAR CORP.,

                Defendant - Appellee,

          and

PHILLIPE AQUILINA; MARKETING WERKS; CYNTHIA SNOOT; ROSALIN
H. HALL-SMITH; EEOC,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:13-cv-00143-HEH-MHL)


Submitted:   March 25, 2014                 Decided:   March 27, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


La’Tila D. Abbott, Appellant Pro Se. Michael Eugene Blue, RAY,
QUINNEY & NEBEKER, PC, Salt Lake City, Utah; Tillman J.
Breckenridge, REED SMITH, LLP, Washington, DC; Betty S. W.
Graumlich, Robert Miltz Luck, III, REED SMITH, LLP, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            La’Tila D. Abbott appeals the district court’s order

dismissing her civil action alleging employment discrimination.

We   have   reviewed     the    record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Abbott v. Marketstar Corp., No. 3:13-cv-00143-HEH-MHL

(E.D. Va. Oct. 8, 2013).             We deny Abbott’s pending petitions for

mandamus,    for   a   jury    trial,    and    to    enjoin    a   non-party   from

filing   documents      in    this    appeal,   and     her    pending    motion   to

suppress, and dispense with oral argument because the facts and

legal    contentions     are    adequately      presented      in   the    materials

before   this   court    and    argument      would    not    aid   the   decisional

process.



                                                                            AFFIRMED




                                          3